Citation Nr: 0015670	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-02 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to benefits under Chapter 31, Title 38, United 
States Code, for expenses incurred while attending Webster 
University from June 1997 to July 1998.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1971.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim. 

2.  Service connection is in effect for eczematoid dermatitis 
of the feet, evaluated as 10 percent disabling.

3.  The veteran does not have an employment handicap or 
serious employment handicap; his disabilities have not caused 
substantial periods of unemployment, an unstable work 
history, or maladaptive behavior; and there is no evidence of 
an impairment of his ability to prepare for, obtain, or 
retain employment consistent with his abilities, aptitudes, 
or interests.


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, for expenses incurred while attending Webster 
University from June 1997 to July 1998, have not been met.  
38 U.S.C.A. §§ 3101, 3102, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 21.40, 21.51, 21.52, 21.53 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the law, a veteran shall be entitled to a 
rehabilitation program under Chapter 31, Title 38, United 
States Code, if the following conditions are met: (a)(i) the 
veteran has a service-connected disability of 20 percent for 
more that was incurred or aggravated in active service after 
September 16, 1940, or (ii) the veteran is hospitalized for a 
service-connected disability which will likely become 
compensable to 20 percent for more, (iii) the veteran has a 
service-connected disability that is compensable or like to 
become compensable at less than 20 percent, if the claim for 
Chapter 31 benefits was filed before November 1, 1990; or (b) 
the veteran is determined to be in need of rehabilitation to 
overcome an employment handicap.  38 U.S.C.A. § 3102(1); 
38 C.F.R. § 21.40.  Further, a veteran shall also be entitled 
to a program of vocational rehabilitation if the veteran has 
(A) a service-connected disability rated at 10 percent, and 
(B) the veteran has a serious employment handicap.  
38 U.S.C.A. § 3102(2). 

An "employment handicap" means an impairment, resulting in 
substantial part from a disability described in section 
3102(1)(A) of this title, of a veteran's ability to prepare 
for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101(1); 38 C.F.R. § 21.51(b).  Impairment is defined as 
restrictions on employability caused by the veteran's 
service-connected and nonservice-connected disabilities, 
negative attitude toward the disabled, deficiencies in 
education and training, and other pertinent factors.  38 
C.F.R. § 21.51(c)(1).

The regulations provide that an employment handicap exists 
(1)(i) when the veteran has an impairment of employability; 
this includes veterans who are qualified for suitable 
employment, but do not obtain or retain such employment for 
reasons not within their control; (ii) the veteran's service- 
connected disability materially contributes to the impairment 
of employability; and (iii) the veteran has not overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his or her pattern of 
abilities, aptitudes, and interests.  38 C.F.R. § 
21.51(f)(1).

An employment handicap does not exist when: (i) The veteran's 
employability is not impaired, that is, when a veteran who is 
qualified for suitable employment does not obtain or maintain 
such employment for reasons within his control; (ii) the 
veteran's employability is impaired but his or her service-
connected disability does not materially contribute to the 
impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment or employability 
through employment in, or qualification for, employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes, and interests and is successfully maintaining such 
employment.  38 C.F.R. § 21.51(f)(2).  The veteran's 
abilities to obtain or retain employment are not impaired if 
he or she has a history of current, stable, continuous 
employment.  38 C.F.R. § 21.51(e)(2), (3).

In Davenport v. Brown, 7 Vet. App. 476 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. § 21.51(c)(2), which required that a veteran's 
service-connected disability "materially contribute" to his 
or her employment handicap, was invalid because 38 U.S.C.A. 
§ 3102, the statutory authority for 38 C.F.R. § 21.51(c)(2), 
did not require a causal nexus between a service-connected 
disability and an employment handicap.  Therefore, 38 C.F.R. 
§ 21.51(c)(2) was in excess of statutory authority.  The 
Court stated further that, to the extent that 38 C.F.R. 
§ 21.51(c)(2)(e),(f)(1) and (f)(2) include the "material 
contribute" language and require a causal nexus between a 
veteran's service-connected disability and the veteran's 
employment handicap, those regulatory provisions are 
unlawful.  Subsequent to Davenport, pursuant to the Veterans' 
Benefits Improvement of 1996, the law was amended to require 
that a veteran's employment handicap result from a service-
connected disability.  Pub. L. No. 104-275 § 110 Stat. 3322 
(Oct 9, 1996).  That amendment is only effective as to claims 
filed on or after October, 9, 1996.  

Except as otherwise provided, a rehabilitation program may 
not be afforded to a veteran under Chapter 31 after the end 
of the twelve-year period beginning on the date of such 
veteran's discharge.  Nonetheless, the twelve-year period is 
not considered to have begun if a veteran was prevented from 
participating in such a program by not having a service-
connected disability compensable at 10 percent or more.  
38 U.S.C.A. § 3103(b). 

In any case in which the Secretary determines that a veteran 
is in need of service to overcome a "serious employment 
handicap", such veteran may be afforded a vocational 
rehabilitation program after the expiration of the period of 
eligibility otherwise applicable to such veteran if the 
Security also determines, on the basis of such veteran's 
current employment handicap and need for such service that an 
extension of the applicable period of eligibility is 
necessary for such veteran and (1) that such veteran had not 
previously been rehabilitation to the point of employability; 
or (2) that such veteran had been so rehabilitated but (A) 
the need for such service had arisen out of a worsening of 
service-connected disability precluding such veteran from 
performing the duties of the occupation for which the veteran 
was being trained in the previous vocational rehabilitation 
program, of (B) the occupation




















































































with the owner of Financial and Computer Solutions (FCS) in 
November 1998, who was impressed with the veteran's 
qualifications.  The owner indicated that he would likely 
contact the veteran by mid-January 1999 and offer computer 
information systems consulting work.  According to ECRC, 
however, the veteran reported he was unsure whether he would 
accept an offer from FCS.  The veteran also had an interview 
with the manager of Comsys Information Technology 
Services/Metamor.  The manager was impressed with the veteran 
and coordinated a second interview.  Again, however, the 
veteran indicated that he was unsure if he would accept an 
offer from this company.  The veteran then explained that he 
was likely going to become self-employed as a computer 
consultant.  He said that he would not actively pursue 
employment with either FCS or Comsys/Metamor, but planned to 
offer his services to both companies as a self-employed 
vendor. 

At an April 1999 hearing, the veteran testified that he 
resigned from the Department of Defense after nineteen years 
and took severance pay because the office had moved to 
Huntsville, Alabama.  He reported that he had attended 
Webster University from June 1997 to July 1998, where he 
earned a Bachelors degree in Business Administration, and 
that he was currently enrolled in a graduate program at that 
University.  He testified that he now wanted to become self-
employed, and that ECRS had helped him prepare the necessary 
documents, including a business plan and an impact statement.  
The veteran testified that he had never stopped looking for a 
job.  He attributed his inability to secure employment to his 
being overqualified for most of the available positions.  The 
veteran explained that he was entitled to subsistence 
allowance during the period he was pursing his Bachelors 
degree. 

Three additional letter from ECRS dated in 1999 are of 
record.  A February 1999 letter noted that placement efforts 
had been placed "on hold" because the veteran had not 
contacted ECRS since he expressed his intention to become 
self-employed.  In letters dated in June and July 1999, the 
Job Placement and Training Director stated that he had tried 
calling the veteran on numerous occasions, but was told that 
the veteran no longer lived at that residence.  The Director 
related that potential employers had been unable to contact 
the veteran, and that it sometimes took a 



























******Upon review of the record and considering the 
appellant's contentions, the Board concludes that the 
appellant does not currently have an employment handicap. The 
Board acknowledges that he experiences some impairment, as is 
demonstrated by the 30 percent rating assigned for his 
service-connected PTSD. This rating has remained in effect 
since January 1988. However, despite his mental disorder, the 
appellant has maintained stable employment since August 1993 
in the same line of work, with no reported time lost for sick 
leave or disciplinary action taken against him because of his 
PTSD or due to any other medical condition. On this point, 
the Board notes that the appellant has not required 
in/outpatient treatment, including medication, for his PTSD 
since 1991. Further, it is noted that the appellant has 
remained sober since 1991, with no relapses or legal trouble 
as a result of his alcoholism. Moreover, as admitted by the 
appellant in his October 1997 notice of disagreement, he has 
proven to be an excellent employee in his position as a 
housekeeping aid at the Gainesville-VAMC: he stated that his 
employee record was "exceptional" and that he had received 
two Outstanding Performance Awards in fours years. These 
facts weigh strongly against his arguments presented on 
appeal and at his video hearing before the Board in April 
1998, to the effect that he was unhappy in his work situation 
and that he was having problems coping and dealing with 
people in this line of work due to his PTSD.

Furthermore, the findings detailed above in the preceding 
paragraph are supported by the medical evidence of record. A 
VR&C "Counseling Record - Narrative Report" prepared in 
August 1997 contained a detailed evaluation of the 
appellant's present employment situation, his past work 
experience, and his service-connected and non service- 
connected disabilities, which included the results of 
skills/aptitude/abilities psychological testing. Based 
thereon, the VA counseling psychologist concluded that the 
appellant's PTSD ". . . contributes in substantial part to 
his impairment to employment in that emotional limitations 
affect his ability to maintain employment that requires 
complex social interactions and adapting to high levels of 
stress." However, an employment handicap was not found 
present based on his current work situation. On this point, 
the report contained the following findings in the section 
entitled "Overcoming the Impairment to Employability":

The veteran is currently employed in the Environmental 
Management Services Department at the VA Medical Center where 
he has worked full time since August 1993 earning $8.03 per 
hour. The VA counseling psychologist has tentatively 
determined the veteran has overcome the effects of impairment 
to employability through employment in an occupation 
consistent with his interests, aptitudes and abilities that 
does not cause aggravation to his service[-]connected 
disability, and therefore, an employment handicap does not 
exist.

Moreover, the fact that the appellant had a college degree in 
Criminal Justice and worked in the past as a police officer 
was considered, but it was noted that given the dates of that 
degree (1975) and last time he worked in that field (1979), 
it was concluded that he did not have ". . . relevant skills 
for current employment in that field."

The tentative finding that no employment handicap existed 
cited above was confirmed based on the VA counseling 
psychologist's review of the evidence and her telephone 
conversion with the appellant on September 10, 1997. It is 
significant that there is no competent evidence of record 
which rebuts the findings of the VA counseling psychologist 
cited above, and in view thereof, the Board concludes that a 
preponderance of the relevant evidence is against the 
appellant's claim. The Board is nevertheless impressed with 
the appellant's well-stated arguments and hearing testimony 
presented on appeal, and on this point, the Board 
acknowledges the appellant's expressed desire to improve his 
situation by obtaining additional training to seek work in 
the computer field. However, it must be pointed out that one 
of the underlying tenets of VA's vocational rehabilitation 
program is to enable veterans "to obtain and maintain 
suitable employment." In this case, based on the appellant's 
work history to date and the findings of the August 1997 
Counseling Record - Narrative Report, he has achieved these 
ends without an objectively demonstrated employment handicap. 
As such, his claim that he is working in an area that is not 
consistent with his abilities, aptitudes and interests is not 
in fact shown by the evidence of record. The aforementioned 
counseling report makes clear that his present employment as 
a housekeeping aid limits his exposure to "complex social 
interactions" and "high levels of stress," two factors 
which the report indicated that his past experience as a 
police officer and automobile car salesman would cause an 
employment handicap due to his PTSD. Thus, his desire to 
obtain training in another field is insufficient by itself to 
warrant entitlement to Chapter 31 benefits.

Accordingly, the Board finds that the appellant does not meet 
the criteria necessary to establish eligibility for benefits 
under Chapter 31, as the record fails to show that he has an 
employment handicap. 38 U.S.C.A. §§ 3101, 3102, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 21.40, 21.51 (1997).






















According to the law, a veteran shall be entitled to a 
rehabilitation program under Chapter 31, Title 38, United 
States Code, if the following conditions are met: (a)(i) the 
veteran has a service-connected disability of 20 percent or 
more that was incurred or aggravated in active service after 
September 16, 1940, or (ii) the veteran is hospitalized for a 
service-connected disability which will likely become 
compensable to 20 percent or more, or (iii) the veteran has a 
service-connected disability that is compensable or likely to 
become compensable at less than 20 percent, if the claim for 
Chapter 31 benefits was filed before November 1, 1990; or (b) 
the veteran is determined to be in need of rehabilitation to 
overcome an employment handicap.  38 U.S.C.A. § 3102(1); 38 
C.F.R. § 21.40.  Further, a veteran shall also be entitled to 
a program of vocational rehabilitation if the veteran has (A) 
a service-connected disability rated at 10 percent, and (B) 
the veteran has a serious employment handicap.  38 U.S.C.A. § 
3102(2).

An "employment handicap" basically requires evidence of an 
impairment of the veteran's ability to prepare for, obtain, 
or retain employment consistent with the veteran's abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(b).  An 
"impairment" is defined as restrictions on employability 
caused by (1) the veteran's service-connected and nonservice-
connected disabilities; (2) deficiencies in education and 
training; (3) negative attitudes toward the disabled; and (4) 
other pertinent factors.  38 C.F.R. § 21.51(c)(1).

The regulations provide that an employment handicap exists 
(1)(i) when the veteran has an impairment of employability; 
this includes veterans who are qualified for suitable 
employment, but do not obtain or retain such employment for 
reasons not within their control; (ii) the veteran's service-
connected disability materially contributes to the impairment 
of employability; and (iii) the veteran has not overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his or her pattern of 
abilities, aptitudes, and interests.  38 C.F.R. § 
21.51(f)(1).

An employment handicap does not exist when: (2)(i) the 
veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his 
control; (ii) the veteran's employability is impaired but his 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of impairment of employability through 
employment in an occupation consistent with his pattern of 
abilities, aptitudes, and interests, and is successfully 
maintaining such employment.  38 C.F.R. § 21.51(f)(2).

In Davenport v. Brown, 7 Vet. App. 476 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. § 21.51(c)(2), which required that a veteran's 
service-connected disability "materially contribute" to his 
employment handicap, was invalid because 38 U.S.C.A. § 3102, 
the statutory authority for 38 C.F.R. § 21.51(c)(2), did not 
require a causal nexus between a service-connected disability 
and an employment handicap.  Therefore, 38 C.F.R. § 
21.51(c)(2) was in excess of statutory authority.  The Court 
stated further that, to the extent that 38 C.F.R. § 
21.51(c)(2),(e),(f)(1)(ii) and (f)(2) include the "materially 
contribute" language and require a causal nexus between a 
veteran's service-connected disability and the veteran's 
employment handicap, those regulatory provisions are 
unlawful.  Subsequent to Davenport, pursuant to the Veterans' 
Benefits Improvement Act of 1996, the law was amended to 
require that a veteran's employment handicap result from a 
service-connected disability.  Pub. L. No. 104-275, § 101(a), 
110 Stat. 3322 (Oct. 9, 1996).  That amendment is only 
effective as to claims filed on or after October 9, 1996.

Except as otherwise provided, a rehabilitation program may 
not be afforded to a veteran under Chapter 31 after the end 
of the twelve-year period beginning on the date of such 
veteran's discharge.  Nonetheless, the twelve-year period is 
not considered to have begun if a veteran was prevented from 
participating in such a program by not having a service-
connected disability compensable at 10 percent or more.  38 
U.S.C.A. § 3103(b).

In any case in which the Secretary determines that a veteran 
is in need of services to overcome a "serious employment 
handicap," such veteran may be afforded a vocational 
rehabilitation program after the expiration of the period of 
eligibility otherwise applicable to such veteran if the 
Secretary also determines, on the basis of such veteran's 
current employment handicap and need for such service that an 
extension of the applicable period of eligibility is 
necessary for such veteran and (1) that such veteran had not 
previously been rehabilitated to the point of employability; 
or (2) that such veteran had been so rehabilitated but (A) 
the need for such services had arisen out of a worsening of 
service-connected disability precluding such veteran from 
performing the duties of the occupation for which the veteran 
was being trained in the previous vocational rehabilitation 
program, or (B) the occupation for which such veteran had 
been so trained is not suitable in view of such veteran's 
current employment handicap and capabilities; or (3) under 
applicable regulations, that the extension of the period of 
eligibility of such veteran is necessary to accomplish the 
purposes of a rehabilitation program for such veteran.  38 
U.S.C.A. § 3103(c).

The term "serious employment handicap" means a significant 
impairment of a veteran's ability to prepare for, obtain or 
retain employment consistent with such veteran's abilities, 
aptitudes, and interests.  A veteran who has been found to 
have an employment handicap shall also be held to have a 
serious employment handicap if he or she has: (1) a 
neuropsychiatric service-connected disability rated at 30 
percent or more disabling; or (2) any other service-connected 
disability rated at 50 percent or more disabling.  A veteran 
with a non-neuropsychiatric service-connected disability may 
be found to have a serious employment handicap even though 
the disability is rated at 30 or 40 percent disabling, when 
either of the following conditions exists: (1) The veteran 
has a prior history of poor adjustment in training and 
employment, and special efforts will be needed if the veteran 
is to be rehabilitated; or (2) The veteran's situation 
presents special problems due to nonservice-connected 
disability, family pressures, etc., and a number of special 
and supportive services are needed to effect rehabilitation.  
A finding of serious employment handicap will normally not be 
made when a veteran's service-connected disability is rated 
at less than 30 percent disabling.  A finding of serious 
employment handicap may nevertheless be made when: (1) the 
veteran's service-connected disability has caused substantial 
periods of unemployment or unstable work history; (2) the 
veteran has demonstrated a pattern of maladaptive behavior 
which is shown by a history of withdrawal from society or 
continuing dependency on government income support programs; 
and (f) a counseling psychologist in the Vocational 
Rehabilitation and Counseling Division shall make 
determinations of serious employment handicap(s).  38 
U.S.C.A. § 3106(a); 38 C.F.R. § 21.52.

In this case, the veteran is currently service-connected for 
eczematoid dermatitis of the feet, rated as 10 percent 
disabling, which has been in effect since June 1977.  No 
other service-connected or nonservice-connected disability 
has been mentioned during the course of this claim.  The 
veteran was first notified that he had a compensable service-
connected disability on December 15, 1977.  Thus, his 
delimiting date, twelve years later, was December 15, 1989.  
The veteran does not contend, nor does the evidence show, 
that he was otherwise prevented from participating in a 
vocational rehabilitation program following his first notice 
of a compensable evaluation for service-connected disability 
in December 1977 through the delimiting date.  For the 
veteran to prevail on his claim to be able to participate in 
a Chapter 31 vocational rehabilitation program, since it is 
now long after the December 15, 1989, delimiting date, a 
"serious employment handicap" must be shown.

This requirement has not been met.  In a Counseling Record 
(VA Form 28-1902) dated in August 1998, the veteran requested 
VA financial assistance in continuing his educational goals.  
The veteran reported that he had been attending Webster 
University since 1997, and was interested in obtaining an MBA 
in computer information resource management.  He indicated 
that he had worked as a management analyst from 1981 until 
1991, where his annual salary was $40,294.  He disclosed that 
he left that job because his position had been transferred to 
Huntsville, Alabama.  Finally, the veteran explained that his 
disability did not affect his ability to perform any job, 
although he mentioned that pain in his feet precluded 
prolonged walking.  

The veteran was seen by a VA counseling psychologist in 
August 1998.  During the interview, the veteran reported that 
he resigned from his position with the Department of Defense 
eighteen months prior because his office had moved to 
Huntsville, Alabama.  Rather than moving, the veteran elected 
to receive severance pay.  His duties there included 
budgeting, auditing, and planning.  He indicated that he had 
recently completed his undergraduate degree from Webster 
University in Business Administration.  He said that he had 
not secured employment during the past eighteen months after 
applying for over 100 positions.  He admitted that he was 
desperate for work and regretted not having transferred to 
Huntsville, Alabama.  Based on the interview, the 
psychologist determined that the veteran was indeed 
employable.  Thus, the issue was not whether the veteran was 
capable of working, but rather his inability to obtain work.  
It was therefore determined that the veteran was employable 
and only in need of placement services.  Consequently, it was 
noted that an Individualized Employment Assistance Plan be 
developed. 

A Rehabilitation Plan (VA Form 28-8872), dated in August 
1998, notes that the veteran was to receive individualized 
employment assistance, namely job development and placement.  
Toward this end, consultation and assistance services were to 
be provided by England Company Rehabilitation Services 
(ECRS).  The plan's objective was to place the veteran in a 
management position. 

In correspondence dated in November 1998, the veteran 
disagreed with the RO's decision not to provide Chapter 31 
benefits and services while he was enrolled at Webster 
University from June 1997 through July 1998.  The veteran 
then stated that he was severely disabled, but failed to 
explain the nature of his disability.  He explained that he 
had not had a single interview or job offer due to his severe 
employment handicap.  He then requested to appear at a 
personal hearing.  

In a December 1998 letter, ECRS indicated that they had been 
providing the veteran with job development and placement 
assistance, and that over 100 companies had been contacted on 
the veteran's behalf.  It was also noted that, given his 
level of skill and knowledge with the computer information 
systems industry, the veteran was immediately employable.  
ECRS reported that the veteran had an interview with the 
owner of Financial and Computer Solutions (FCS) in November 
1998, who was impressed with the veteran's qualifications.  
The owner indicated that he would likely contact the veteran 
by mid-January 1999 and offer computer information systems 
consulting work.  According to ECRS, however, the veteran 
reported he was unsure whether he would accept an offer from 
FCS.  The veteran also had an interview with the manager of 
Comsys Information Technology Services/Metamor.  The manager 
was impressed with the veteran and coordinated a second 
interview.  Again, however, the veteran indicated that he was 
unsure if he would accept an offer from this company.  The 
veteran then explained that he was likely going to become 
self-employed as a computer consultant.  He said that he 
would not actively pursue employment with either FCS or 
Comsys/Metamor, but planned to offer his services to both 
companies as a self-employed vendor.

At an April 1999 hearing, the veteran testified that he 
resigned from the Department of Defense after nineteen years 
and took severance pay because the office had moved to 
Huntsville, Alabama.  He reported that he had attended 
Webster University from June 1997 to July 1998, where he 
earned a Bachelors degree in Business Administration, and 
that he was currently enrolled in a graduate program at that 
University.  He testified that he now wanted to become self-
employed, and that ECRS had helped him prepare the necessary 
documents, including a business plan and an impact statement.  
The veteran testified that he had never stopped looking for a 
job.  He attributed his inability to secure employment to his 
being overqualified for most of the available positions.  The 
veteran explained that he was entitled to subsistence 
allowance during the period he was pursuing his Bachelors 
degree. 

Three additional letters from ECRS dated in 1999 are of 
record.  A February 1999 letter noted that placement efforts 
had been placed "on hold" because the veteran had not 
contacted ECRS since he expressed his intention to become 
self-employed.  In letters dated in June and July 1999, the 
Job Placement and Training Director stated that the he had 
tried calling the veteran on numerous occasions, but was told 
that the veteran no longer lived at that residence.  The 
Director related that potential employers had been unable to 
contact the veteran, and that it sometimes took a week for 
the veteran to call back after messages had been left.  
Finally, the Director reiterated that the veteran was an 
excellent job applicant who should be successfully placed 
quickly if he was truly motivated to search for employment. 

After reviewing the claims folder, the Board finds that the 
evidence of record does not show that the veteran has any 
employment handicap.  No competent evidence demonstrates that 
the veteran has impairment of employability caused by his 
service-connected disability, educational background, or 
attitude towards others.  The record shows that the veteran 
has not had substantial periods of unemployment, an unstable 
work history, or significant impairment in his ability to 
prepare for, obtain, or retain employment consistent with his 
abilities, aptitudes, and interests.  Instead, the record 
shows that the veteran was gainfully employed with the 
Department of Defense for eighteen years, but that he elected 
to resign and accept severance pay when his office relocated 
to Alabama.  

In addition, the August 1998 counseling report includes the 
veteran's statement that his disability did not affect his 
ability to perform any job.  The veteran merely mentioned 
that he experienced pain in both feet after prolonged 
walking.  This is consistent with the evidence in general, 
none of which demonstrates that his service-connected 
eczematoid dermatitis has interfered with employment, that he 
was terminated because of deficiencies in education and 
training, or because of negative attitude towards others.  In 
fact, the evidence shows that ECRS was successful in 
scheduling several interviews which led to tentative job 
offers.  However, the veteran indicated that did not want to 
pursue employment with any of these companies because he 
wanted to become self-employed.  ECRS also indicated that the 
veteran was slow returning messages and would not answer the 
telephone.  

Based on the evidence, the veteran does not have an 
employment handicap; therefore, it follows that he does not 
have a serious employment handicap.  In light of the 
foregoing, the Board finds that entitlement to an extension 
of the 12-year eligibility period for receiving vocational 
rehabilitation training pursuant to Chapter 31, Title 38 of 
the United States Code, is not warranted.  38 U.S.C.A.  §§ 
3101, 3102, 5107; 38 C.F.R. §§ 21.40, 21.41, 21.42, 21.51, 
21.52.  The evidence is not so evenly balanced that there is 
doubt regarding any material issue.  38 U.S.C.A.         § 
5107.


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

